On the twenty-sixth of February, the petition of A. E. Hutchinson and fifty-nine others, of Middleton, was presented to the house, and referred to the committee on elections.1 The petition alleged that William O. Andrews, the representative returned from that town, had departed from the commonwealth, with no expectation of returning before the final adjournment of the legislature, and that consequently the inhabitants of the town were deprived of the enjoyment of their right to be represented in the house. The petitioners, therefore, prayed that a precept might issue for the election of a representative in the place of said Andrews.
It was generally stated and believed, at the time, that Mr. Andrews, after holding his seat a short time, had sailed from a northern port on a voyage to California, so that, unless some accident occurred to prevent the accomplishment of the voyage, he could not possibly return to the commonwealth for a period of, at least, five months.
The committee, on the first of March, reported,2 without giving any reason for their conclusion, that the petitioners should have leave to withdraw their petition, and on the sixth of March, this report was agreed to.3
On the second of May following, the committee on the payroll were directed to cause any sum that might be due to Mr. Andrews, for travel and attendance, as a member of the house, for the session then about to close, to be made payable to his wife.4

 72 J. H. 350.


 Same, 377.


 Same, 393.


 Same, 756.